UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7114



LEONARD CARTER, JR.

                                            Plaintiff - Appellant,

          and


GREGORY HARRIS; A. PRICE; CURTIS B. WILLIAMS;
FRANK BROWN; LEMUEL WASHINGTON; VINCENT JAMES;
JAMES SELBY; THOMAS LOUIS DALE, JR.; LINELL R.
JONES; RALPH HAIRSTONE; DEMETRIS ODOM,

                                                       Plaintiffs,

          versus


RONALD J. ANGELONE, Director; A. D. ROBINSON,
Warden; JOHN P. ALDERMAN, Chairman; P. W. BUCK
ROGERS, Director; E. MONTGOMERY TUCKER, Former
Chairman; JOHN B. METZER, III, Former Chair-
man; M. L. HILL, Operation Officer,

                                           Defendants - Appellees,

          and


COMMONWEALTH OF VIRGINIA,

                                                        Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-99-112)
Submitted:   October 21, 1999          Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leonard Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Leonard Carter appeals from a district court order dismissing

without prejudice his complaint alleging civil rights violations

under 42 U.S.C.A. § 1983 (West Supp. 1999).       The court dismissed

Carter’s complaint because he failed to pay his filing fee as

directed or otherwise aver that he could not pay such a fee.      Be-

cause Carter may proceed with this action in the district court by

amending his complaint to provide the information requested by the

court, his appeal is interlocutory and not subject to appellate

review.   See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the

appeal for lack of jurisdiction.       We deny Carter’s motions to ap-

point counsel, to produce documents, to proceed in forma pauperis,

for summary judgment, and “for trial by jury.”       We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                             DISMISSED




                                   3